Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

        This Registration Rights Agreement (this “Agreement”) is made and
entered into as of July 2, 2007, by and among Silverstar Holdings, Ltd., a
company incorporated under the laws of Bermuda (the “Company”), and the
investors signatory hereto (each a “Investor” and collectively, the
“Investors”).

        This Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof among the Company and the Investors (the “Purchase
Agreement”).

        The Company and the Investors hereby agree as follows:

                       1.         Definitions. Capitalized terms used and not
otherwise defined herein that are defined in the Purchase Agreement will have
the meanings given such terms in the Purchase Agreement. As used in this
Agreement, the following terms have the respective meanings set forth in this
Section 1:

        “Advice” has the meaning set forth in Section 6(d).

        “Commission Comments” means written comments pertaining solely to Rule
415 which are received by the Company from the Commission, and a copy of which
shall have been provided by the Company to the Holders, to a filed Registration
Statement which requires the Company to limit the amount of Registrable
Securities which may be included therein to a number of Registrable Securities
which is less than such amount sought to be included thereon as filed with the
Commission.

        “Effective Date” means, as to a Registration Statement, the date on
which such Registration Statement is first declared effective by the Commission.

        “Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
90th day following the Closing Date; provided, that, if the Commission reviews
and has written comments to the filed Registration Statement that would require
the filing of a pre-effective amendment thereto with the Commission, then the
Effectiveness Date under this clause (a)(i) shall be the 120th day following the
Closing Date, and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that the initial Registration Statement
will not be reviewed or is no longer subject to further review and comments; and
(b) with respect to any Registration Statement required to be filed under
Section 2(b), the earlier of: (i) the 60th day following the Filing Date for any
Registration Statement required to be filed under Section 2(b); provided, that,
if the Commission reviews and has written comments to the filed Registration
Statement that would require the filing of a pre-effective amendment thereto
with the Commission, then the Effectiveness Date under this clause (b)(i) shall
be the 90th day following the Filing Date for any Registration Statement
required to be filed under Section 2(b) and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that such
Registration Statement will not be reviewed or is no longer subject to further
review and comments.



--------------------------------------------------------------------------------

        “Effectiveness Period” means, as to any Registration Statement required
to be filed pursuant to this Agreement, the period commencing on the Effective
Date of such Registration Statement and ending on the earliest to occur of (a)
the fifth anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (iii)
such time as all of the Registrable Securities covered by such Registration
Statement may be sold by the Holders pursuant to Rule 144(k) as determined by
the counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Filing Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the 30th day following the
Closing Date; and (b) with respect to any Registration Statements required to be
filed under Section 2(b), (i) for the initial Registration Statement required to
be filed under Section 2(b), the earliest to occur of (x) the 60th day following
such time as 75% of all Registrable Securities which are included in the
Registration Statement required to be filed under Section 2(a) have been sold,
(y) only if the Second Closing shall have taken place following Shareholder
Approval (otherwise this clause (y) shall not apply) the six-month anniversary
of the Effective Date of the Registration Statement required to be filed under
Section 2(a) and (z) twenty days following such time as the Company obtains
Stockholder Approval and (ii) for all subsequent Registration Statements
required to be filed under Section 2(b), the earlier of (x) the 60th day
following such time as 75% of all Registrable Securities which are included in
the immediately preceding Registration Statement required to be filed under
Section 2(b) have been sold and (y) the six-month anniversary of the Effective
Date of the immediately preceding Registration Statement required to be filed
under Section 2(b).

        “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.

        “Indemnified Party” has the meaning set forth in Section 5(c).

        “Indemnifying Party” has the meaning set forth in Section 5(c).

        “Losses” has the meaning set forth in Section 5(a).

        “New York Courts” means the state and federal courts sitting in the City
of New York, Borough of Manhattan.

        “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

2



--------------------------------------------------------------------------------

        “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

        “Registrable Securities” means: (i) the Shares, (ii) the Warrant Shares,
(iii) any shares of Common Stock issuable upon exercise of warrants issued to
any placement agent as compensation in connection with the financing that is the
subject of the Purchase Agreement (“Placement Agent Warrant Shares”), and (iv)
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any exercise price
adjustment with respect to any of the securities referenced in (i), (ii), or
(iii) above.

        “Registration Statement” means the initial registration statement
required to be filed in accordance with Section 2(a) and any additional
registration statement(s) required to be filed under Section 2(b), including (in
each case) the Prospectus, amendments and supplements to such registration
statements or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference therein.

        “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

        “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

        “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

        “Securities Act” means the Securities Act of 1933, as amended.

        “Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Warrants.

                       2. Registration.

                       (a)         On or prior to the applicable Filing Date,
the Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement (other than Shares and Warrant
Shares to be issued (or which shall be issuable) at the Second Closing if the
Stockholder Approval has not yet been obtained) for an offering to be made on a
continuous basis pursuant to Rule 415, on Form S-3 (or on such other form
appropriate for such purpose).

3



--------------------------------------------------------------------------------

Such Registration Statement shall contain (except if otherwise required pursuant
to written comments received from the Commission upon a review of such
Registration Statement, other than as to the characterization of any Holder as
an underwriter, which shall not occur without such Holder’s consent) the “Plan
of Distribution” attached hereto as Annex A. The Company shall cause such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effectiveness Date, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective during the entire Effectiveness Period. The initial Registration
Statement shall contain 1) Shares (other than Shares to be issued at the Second
Closing if Stockholder Approval has not yet been obtained), 2) the Warrant
Shares (other than Warrant Shares which are issuable at the Second Closing if
Stockholder Approval has not yet been obtained), 3) the Placement Agent Warrant
Shares and 4) the securities included in such Registration Statement in
accordance with Section 6(b) (by reference to Schedule 3.1(v) to the Purchase
Agreement). In the event that the amount of securities which may be included in
the Registration Statement filed pursuant to this Section 2(a) is limited due to
Commission Comments, the inclusion of the Shares in such initial Registration
Statement shall take precedence over and shall not be cut back until the
following securities of the Company are cut back and removed from such
Registration Statement (in the following order): (i) Placement Agent Warrant
Shares, (ii) any securities of the Company to be included in such Registration
Statement pursuant to Section 6(b) (by reference to Schedule 3.1(v) to the
Purchase Agreement) and (iii) Warrant Shares. Any required cutbacks of Shares or
Warrant Shares shall be applied to the Investors pro-rata in accordance with the
number of such Shares or Warrant Shares sought to be included in such
Registration Statement by reference to such Investor’s (and in the case of a
subsequent transfer the initial Investor’s) Investment Amount relative to all
Investment Amounts. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).

                       (b)         If all of the Registrable Securities cannot
be included in the Registration Statement filed pursuant to Section 2(a) due to
either Commission Comments or the failure of the Company to obtain the
Stockholder Approval by the time the initial Registration Statement was filed
with the Commission, then the Company shall prepare and file by the applicable
Filing Date for such Registration Statement(s), such number of additional
Registration Statements as may be necessary in order to ensure that all
Registrable Securities are covered by an existing and effective Registration
Statement. If an initial Registration Statement is filed under Section 2(b) and
Commission Comments require shares to be removed for such newly filed
Registration Statement under this Section 2(b), then the Company will prepare
and file additional Registration Statements until such time as all such required
shares are covered by effective Registration Statements. Any Registration
Statements to be filed under this Section shall be for an offering to be made on
a continuous basis pursuant to Rule 415, on Form S-3 (or on such other form
appropriate for such purpose). Such Registration Statement shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur without
such Holder’s consent) the “Plan of Distribution” attached hereto as Annex A.
The Company shall cause such Registration Statement to be declared effective
under the Securities Act as soon as possible but, in any event, by its
Effectiveness Date, and shall

4



--------------------------------------------------------------------------------

use its reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period. In
the event that the amount of securities which may be included in the
Registration Statement filed pursuant to this Section 2(b) is limited due to
Commission Comments, the inclusion of the Shares in such Registration Statement
shall take precedence over and shall not be cut back until the following
securities of the Company are cut back and removed from such Registration
Statement (in the following order): (i) Placement Agent Warrant Shares, (ii) any
securities of the Company to be included in such Registration Statement pursuant
to Section 6(b) (by reference to Schedule 3.1(v) to the Purchase Agreement) and
(iii) Warrant Shares. Any required cutbacks of Shares or Warrant Shares shall be
applied to the Investors pro-rata in accordance with the number of such Shares
or Warrant Shares sought to be included in such Registration Statement by
reference to such Investor’s (and in the case of a subsequent transfer the
initial Investor’s) Investment Amount relative to all Investment Amounts. By
5:00 p.m. (New York City time) on the Business Day immediately following the
Effective Date of such Registration Statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).

                       (c)         If for any reason: (i) a Registration
Statement is not filed on or prior to its Filing Date covering the Registrable
Securities required under this Agreement to be included therein (if the Company
files a Registration Statement without affording the Holders the opportunity to
review and comment on the same as required by Section 3(a) hereof, the Company
shall not be deemed to have satisfied this clause (i)), or (ii) a Registration
Statement is not declared effective by the Commission on or prior to its
required Effectiveness Date, or if by the Business Day immediately following the
Effective Date the Company shall not have filed a “final” prospectus for the
Registration Statement with the Commission under Rule 424(b) in accordance with
Section 2(a) or 2(b) herein, as the case may be (whether or not such a
prospectus is technically required by such Rule), or (iii) during the one year
period following the Effective Date of the Registration Statement filed pursuant
to Section 2(a), without regard for the reason thereunder or efforts therefor, a
Registration Statement required to be effective ceases for any reason to be
effective and available to the Holders as to all Registrable Securities to which
it is required to cover at any time prior to the expiration of its Effectiveness
Period for more than five Trading Days, or following the one year anniversary of
the Effective Date of the Registration Statement filed pursuant to Section 2(a),
without regard for the reason thereunder or efforts therefor, a Registration
Statement required to be effective ceases for any reason to be effective and
available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of its Effectiveness
Period for more than an aggregate of 20 Trading Days (which need not be
consecutive) in any twelve month period (plus up to five Trading Days
immediately preceding the filing of the Company’s Annual Report on Form 10-K if
the Company determines in good faith that a blackout is necessary in order to
include updated annual financial statements of the Company in a Registration
Statement) (any such failure or breach being referred to as an “Event,” and for
purposes of clauses (i) or (ii) the date on which such Event occurs, or for
purposes of clause (iii) the date which such 5 or 20, as applicable, Trading
Day-period referenced above is exceeded, being referred to as “Event Date”),
then in addition to any other rights the Holders may have hereunder or under
applicable law: on such Event Date and on each monthly anniversary of each such
Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured the Company shall

5



--------------------------------------------------------------------------------

pay to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1.0% of the aggregate Investment Amount paid by such Holder
pursuant to the Purchase Agreement. The parties agree that the Company will not
be liable for liquidated damages under this Agreement with respect to any
Warrants, Warrant Shares, or Placement Agent Warrant Shares. In no event will
the Company be liable for liquidated damages under this Agreement in excess of
1.0% of the aggregate Investment Amount of the Holders in any 30-day period and
the maximum aggregate liquidated damages payable to a Holder under this
Agreement shall be ten percent (10%) of the aggregate Investment Amount paid by
such Holder pursuant to the Purchase Agreement. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. The Company shall not be liable for liquidated damages under
this Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement due solely to Commission
Comments from the time that it is determined that such Registrable Securities
are not permitted to be registered solely due to Commission Comments until such
time as the provisions of this Agreement as to the next applicable Registration
Statement required to be filed hereunder are triggered, in which case the
provisions of this Section 2(c) shall once again apply, if applicable. In such
case, the liquidated damages shall be calculated to only apply to the percentage
of Registrable Securities which are permitted in accordance with Commission
Comments to be included in such Registration Statement.

                       (d)         Each Holder agrees to furnish to the Company
a completed Questionnaire in the form attached to this Agreement as Annex B (a
“Selling Holder Questionnaire”). The Company shall not be required to include
the Registrable Securities of a Holder in a Registration Statement and shall not
be required to pay any liquidated or other damages under Section 2(c) to any
Holder who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).

                       3.         Registration Procedures.

        In connection with the Company’s registration obligations hereunder, the
Company shall:

                       (a)         Not less than four Trading Days prior to the
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto, the Company shall furnish to each Holder copies of the
“Selling Stockholders” section of such document, the “Plan of Distribution” and
any risk factor contained in such document that addresses specifically this
transaction or the Selling Stockholders, as proposed to be filed which documents
will be subject to the review of such Holder. The Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which the “Selling Stockholder” section thereof differs from the disclosure
received from a Holder in its Selling Holder Questionnaire (as amended or
supplemented). Subject to the following sentence, the Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which it (i) characterizes any Holder as an underwriter, (ii) excludes a
particular Holder due to such Holder refusing to be named as an underwriter, or
(iii) reduces the number of Registrable Securities being registered on behalf of
a Holder except in accordance with Article 2 of this Agreement, without such
Holder’s express written authorization. Notwithstanding the

6



--------------------------------------------------------------------------------

foregoing, in the event that the Commission requires a Holder to be named as an
underwriter in a Registration Statement (other than as a result of a Commission
Comment), such Holder shall furnish to the Company its consent to be named as an
underwriter in such Registration Statement (the “Consent”) within five Trading
Days of its receipt of a request from the Company. The Company shall not be
required to include the Registrable Securities of any Holder in a Registration
Statement and shall not be required to pay any liquidated or other damages under
Section 2(c) if such Holder fails to furnish to the Company its Consent.

                       (b)         (i) Prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

                       (c)         Notify the Holders in writing as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three
Trading Days prior to such filing and, in the case of (v) below, not less than
three Trading Days prior to the financial statements in any Registration
Statement becoming ineligible for inclusion therein) (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to

7



--------------------------------------------------------------------------------

be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

                       (d)         Use its reasonable best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

                       (e) Furnish to each Holder, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits that have not been filed via EDGAR promptly after the filing of such
documents with the Commission.

                       (f)         The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

                       (g)         Prior to any public offering of Registrable
Securities, register or qualify such Registrable Securities for offer and sale
under the securities or Blue Sky laws of all jurisdictions within the United
States as any Holder may request, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements.

                       (h)         Cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.

                       (i)         Upon the occurrence of any event contemplated
by Section 3(c)(v), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

                       4.         Registration Expenses. All fees and expenses
incident to the performance of or compliance with this Agreement by the Company
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and

8



--------------------------------------------------------------------------------

filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with any Trading Market on which the Common Stock
is then listed for trading, and (B) in compliance with applicable state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. Selling
commissions applicable to the sale of Registrable Securities and all fees and
expenses of legal counsel for any Holder shall be borne by such Holder.

      5. Indemnification.

                       (a)         Indemnification by the Company. The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless each Holder, the officers, directors, agents, investment advisors,
partners, members and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

9



--------------------------------------------------------------------------------

                       (b)         Indemnification by Holders. Each Holder
shall, severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon: (x)
such Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act or (y) any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the extent
that, (1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (2) in the case
of an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

                       (c)         Conduct of Indemnification Proceedings. If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

        An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably

10



--------------------------------------------------------------------------------

satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

        All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

                       (d)         Contribution. If a claim for indemnification
under Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

11



--------------------------------------------------------------------------------

        The indemnity and contribution agreements contained in this Section are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

                       6.         Miscellaneous.

                       (a)         Remedies. In the event of a breach by the
Company or by a Holder, of any of their obligations under this Agreement, each
Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

                       (b)         No Piggyback on Registrations. Except as and
to the extent specified in Schedule 3.1(v) to the Purchase Agreement, neither
the Company nor any of its security holders (other than the Holders in such
capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities, and the Company
shall not during the Effectiveness Period enter into any agreement providing any
such right to any of its security holders.

                       (c)         Compliance. Each Holder covenants and agrees
that it will comply with the prospectus delivery requirements of the Securities
Act as applicable to it in connection with sales of Registrable Securities
pursuant to the Registration Statement.

                       (d)         Discontinued Disposition. Each Holder agrees
by its acquisition of such Registrable Securities that, upon receipt of a notice
from the Company of the occurrence of any event of the kind described in Section
3(c), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement or
until it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

                       (e)         Piggy-Back Registrations. If at any time
during the Effectiveness Period there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the

12



--------------------------------------------------------------------------------

Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

                       (f)         Amendments and Waivers. The provisions of
this Agreement, including the provisions of this Section 6(f), may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holders of no less than a majority in interest of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, further that no amendment or waiver to any
provision of this Agreement relating to naming any Holder or requiring the
naming of any Holder as an underwriter may be effected in any manner without
such Holder’s prior written consent. Section 2(a) may not be amended or waived
except by written consent of each Holder affected by such amendment or waiver.

                       (g)         Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

If to the Company:





With a copy to:



Silverstar Holdings, Ltd.
Clarendon House
Church Street, Hamilton HM CX, Bermuda
Facsimile: [ ]
Attn: President

Silverstar Holdings, Ltd.
1900 Glades Road, Suite 435
Boca Raton, FL 33431
Attn: Clive Kabatznik
Facsimile: (561) 479 0757



13



--------------------------------------------------------------------------------










If to a Investor:

If to any other Person who is then
the registered Holder: and

Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attn: Henry I. Rothman
Facsimile: (212) 704-5950

To the address set forth under such Investor's name on the signature pages
hereto.

To the address of such Holder as it appears in the stock transfer books of the
Company


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

                       (h)         Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties and shall inure to the benefit of each Holder. The
Company may not assign its rights or obligations hereunder without the prior
written consent of each Holder. Each Holder may assign their respective rights
hereunder in the manner and to the Persons as permitted under the Purchase
Agreement.

                       (i)         Execution and Counterparts. This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and, all of which taken together shall
constitute one and the same Agreement. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

                       (j)         Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof that would defer to the substantive laws of another jurisdiction. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the

14



--------------------------------------------------------------------------------

address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any Proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

                       (k)         Cumulative Remedies. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

                       (l)         Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

                       (m)         Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                       (n)         Independent Nature of Investors’ Obligations
and Rights. The obligations of each Investor under this Agreement are several
and not joint with the obligations of each other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under this Agreement. Nothing contained herein or in any Transaction
Document, and no action taken by any Investor pursuant thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document.
Each Investor acknowledges that no other Investor will be acting as agent of
such Investor in enforcing its rights under this Agreement. Each Investor shall
be entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
Proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Registration Rights Agreement for the purpose of
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

15



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

  SILVERSTAR HOLDINGS, LTD.


By:_________________________________
        Name:
        Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

  NAME OF INVESTING ENTITY



By:  _______________________________________________
        Name:
        Title:

ADDRESS FOR NOTICE

c/o:_______________________________________________

Street:____________________________________________

City/State/Zip:____________________________________

Attention:

Tel:_______________________________________________

Fax:_______________________________________________

Email:_____________________________________________



17



--------------------------------------------------------------------------------

Annex A

Plan of Distribution

        The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;


•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;


•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;


•   an exchange distribution in accordance with the rules of the applicable
exchange;


•   privately negotiated transactions;


•   to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;


•   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;


•   a combination of any such methods of sale; and


•   any other method permitted pursuant to applicable law.


        The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

        Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

        The Selling Stockholders may from time to time pledge or grant a
security interest in some or all of the Shares owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

18



--------------------------------------------------------------------------------

        Upon the Company being notified in writing by a Selling Stockholder that
any material arrangement has been entered into with a broker-dealer for the sale
of Common Stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, a supplement to
this prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

        The Selling Stockholders also may transfer the shares of Common Stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus.

        The Selling Stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Discounts, concessions,
commissions and similar selling expenses, if any, that can be attributed to the
sale of Shares will be paid by the Selling Stockholder and/or the purchasers.
Each Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

        The Company has advised each Selling Stockholder that it may not use
shares registered on this Registration Statement to cover short sales of Common
Stock made prior to the date on which this Registration Statement shall have
been declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.

        The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

19



--------------------------------------------------------------------------------

Annex B


SILVERSTAR HOLDINGS, LTD.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Common Stock”), of
Silverstar Holdings, Ltd., a company incorporated under the laws of Bermuda (the
“Company”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a Registration Statement
for the registration and resale of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement, dated as of June [ ], 2007
(the “Registration Rights Agreement”), among the Company and the Investors named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.   Name.


  (a)   Full Legal Name of Selling Securityholder


--------------------------------------------------------------------------------

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:


--------------------------------------------------------------------------------

  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):


--------------------------------------------------------------------------------

2.   Address for Notices to Selling Securityholder:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Telephone:

--------------------------------------------------------------------------------

Fax:

--------------------------------------------------------------------------------

Contact Person:

--------------------------------------------------------------------------------

20



--------------------------------------------------------------------------------


3. BENEFICIAL OWNERSHIP OF REGISTRABLE SECURITIES:

        Type and Principal Amount of Registrable Securities beneficially owned:


4. BROKER-DEALER STATUS:

                       (a)         Are you a broker-dealer?

Yes  [ballot.jpg] No   [ballot.jpg]


                       (b)         Are you an affiliate of a broker-dealer?

Yes  [ballot.jpg] No   [ballot.jpg]


                       (c)           If you are a broker-dealer or an affiliate
of a broker-dealer, do you certify that you bought the Registrable Securities in
the ordinary course of business, and at the time of the purchase of the
Registrable Securities to be resold, you had no agreements or understandings,
directly or indirectly, with any person to distribute the Registrable
Securities?

Yes  [ballot.jpg] No   [ballot.jpg]


                       Note:         If no, the Commission's staff has indicated
that you should be identified as an underwriter in the Registration Statement.

5.     Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.

  Except as set forth below in this Item 5, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item 3.


        Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

21



--------------------------------------------------------------------------------


6. RELATIONSHIPS WITH THE COMPANY:

  Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


  State any exceptions here:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.     The Company has advised each Selling Stockholder that it may not use
shares registered on the Registration Statement to cover short sales of Common
Stock made prior to the date on which the Registration Statement is declared
effective by the Commission, in accordance with 1997 Securities and Exchange
Commission Manual of Publicly Available Telephone Interpretations Section A.65.
If a Selling Stockholder uses the prospectus for any sale of the Common Stock,
it will be subject to the prospectus delivery requirements of the Securities
Act. The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:___________________________



Beneficial Owner:________________________

By:______________________________________
Name:
Title:


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


JOSEPH WALSH
TROUTMAN
SANDERS LLP
THE CHRYSLER BUILDING
405 LEXINGTON AVENUE
NEW YORK, NY 10174
FACSIMILE: 212-704-5919